Order entered November 5, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01293-CV

                              USA EROSION, INC., Appellant

                                              V.

             W.W. CONSTRUCTION WATERING SERVICE, LLC, Appellee

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-09061

                                          ORDER
       We GRANT court reporter Diane L. Robert’s November 3, 2014 request for extension of

time to file record and ORDER the reporter’s record be filed no later than November 25, 2014.


                                                     /s/   ADA BROWN
                                                           JUSTICE